Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered April 15, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Upon pleading guilty to burglary in the third degree, defendant was sentenced as a second felony offender to a prison term of 2 to 4 years. Initially we find that defense counsel’s representation of defendant met the standards enunciated in People v Baldi (54 NY2d 137) (see, People v Mayes, 133 AD2d 905, 906). Defense counsel worked out an advantageous plea agreement whereby defendant not only received the most lenient sentence possible (see, Penal Law § 70.06 [3] [d]; [4] [b]), but the prosecution agreed not to treat him as a persistent felon. An additional part of the plea bargain was the prosecution’s commitment not to prosecute defendant for several other charged and/or uncharged crimes. We do find error, however, in County Court’s imposition of restitution or reparation in the amount of $1,435.88 to be made by defendant to Columbia County to cover the cost of extradition (see, People v Raines, 157 AD2d 874; see also, People v Rowe, 152 AD2d 907, affd on mem below 75 NY2d 948). That portion of the judgment should, therefore, be modified accordingly.
Mahoney, P. J., Casey, Mikoll, Mercure and Crew III, JJ., concur. Ordered that the judgment is modified, on the law, by vacating so much thereof as directed reparation to Columbia County in the sum of $1,435.88 for extradition costs, and, as so modified, affirmed.